DETAILED ACTION
This is an Allowance based on the 16/686,405 application filed on 11/18/2019 and which as originally filed have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/686,405 is a continuation of application 15/647,330 filed 07/12/2017 now US Patent 10,478,656, which claims priority to a provisional filed 07/12/2016. Application 16/868,405 has priority to 07/12/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
A terminal disclaimer was filed 12/13/2019 and approved on 12/14/2019.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A plurality of biasing members in at least claims 1 and 17; the specification discloses that the biasing member is used to describe one or more connected components providing a mechanism for creating a preferred resistance force of an exercise machine against which an exerciser must generally apply a muscle force greater than the biasing member resistance force, specifically, a  spring, an extension spring, a compression spring, elastic band, weight, dashpot, eddy current break, or any other device capable of creating resistance force upon the slidable carriage
A plurality of ferromagnetic members in at least claims 1 and 17; the specification discloses that a ferromagnetic component affixed to a movable end of a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose an exercise machine in combination with all the structural and functional limitations of the independent claims and further comprising a frame having a rail, a first end and a second end, and a carriage movably connected to the rail, a plurality of biasing members, a plurality of ferromagnetic members, a plurality of electromagnets, and a controller configured to electronically connect to the plurality of 

	The closest prior art of record includes Lagree (US 2015/0360113), Lagree (US2015/0360083), and Aronson et al (US 2014/0141948).
Lagree (US 2015/0360113) teaches a reformer, with a frame having a rail, a first end platform on the first end of the frame, a second end platform on the second end of the frame and a carriage movably connected to the rail, and a plurality of biasing members (see Figure 1). Lagree fails to disclose a plurality of first and second magnetic members and a controller configured to electronically connect to the first magnetic members or the second magnetic members to actuate one or more of the first and second magnetic members to couple the magnetic members together to create a resistance force applied to the carriage.
Lagree (US2015/0360083)) teaches a reformer, with a frame having a rail, a first end platform on the first end of the frame, a second end platform on the second end of the frame and a carriage movably connected to the rail, and a plurality of biasing members (see Figures 6A-6B, specifically). Lagree further teaches a resistance mechanism that is controlled by a controller, however, the controller automatically attaches and detaches the biasing members (springs) to the carriage to create a resistance. Lagree fails to disclose a plurality of first and second magnetic members and a controller configured to electronically connect to the first magnetic members or the second magnetic members to actuate one or more of the first and 
Aronson et al disclose a reformer (see Figure 1). Aronson et al further discloses a strap (170) that can be attached to the frame through magnets (see paragraph [0131]). However, Aronson et al fails to distinctly disclose a plurality of first and second magnetic members and a controller configured to electronically connect to the first magnetic members or the second magnetic members to actuate one or more of the first and second magnetic members to couple the magnetic members together to create a resistance force applied to the carriage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Megan Anderson/Primary Examiner, Art Unit 3784